                      Case 1:19-cv-01803-MSK-MEH Document 1-1 Filed 06/20/19 USDC Colorado Page 1 of 2

                                                         Exhibit A to the Complaint
Location: Englewood, CO                                                                                IP Address: 73.14.114.25
Total Works Infringed: 32                                                                              ISP: Comcast Cable
 Work         Hash                                     UTC                  Site          Published        Registered       Registration
 1            38C7E5746A3FDD697968C49275B81836A9454790 05/14/2019           Vixen         10/06/2018       11/01/2018       PA0002141493
                                                       03:54:17
 2            0D5FB0229BB896030F25C3B8B468E2B54000B9E1 02/16/2019           Vixen         11/25/2018       01/22/2019       PA0002149840
                                                       05:01:03
 3            1018A676073B24EB9A7384E7BF56686079E27B27 04/26/2019           Tushy         07/20/2018       09/05/2018       PA0002134598
                                                       19:04:14
 4            1B99BCB48901142E0B0F76F0AFF83CA8A7B487C9 02/14/2019           Tushy         10/18/2018       11/25/2018       PA0002136724
                                                       14:16:20
 5            1F3C71A8C75CE5A96C4CDFC55B75C9DBFE80BA96 04/26/2019           Vixen         10/26/2018       12/10/2018       PA0002145824
                                                       19:28:12
 6            1F6D2B8B3E349D95C7205A9E6C7826A7CFF8E1F1 02/15/2019           Tushy         04/11/2017       06/15/2017       PA0002037579
                                                       18:59:25
 7            212233EE2FCA29382E08E89DEC524AA4AAAF6E88 04/28/2019           Blacked Raw   11/21/2018       12/18/2018       PA0002141915
                                                       02:45:56
 8            3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0 04/26/2019           Blacked Raw   08/05/2018       09/01/2018       PA0002119682
                                                       19:31:40
 9            381BDB453192B9B75233C9EE50A69C3D78761F29 03/12/2019           Tushy         11/27/2018       01/22/2019       PA0002149851
                                                       16:03:46
 10           39AD5B58AA96023EF698F66ACF5820C5B35250DA 06/03/2019           Vixen         02/03/2018       02/20/2018       PA0002104152
                                                       13:17:44
 11           3AF342FFAE34E88BB4EDFE585C8B5917F5C64C5E 04/14/2019           Blacked Raw   03/23/2019       04/08/2019       PA0002164877
                                                       14:29:21
 12           3F270D99BA6AD25ECA5DA3F1A19E9EE0BD1A3B75 03/12/2019           Vixen         02/13/2019       03/11/2019       PA0002158413
                                                       17:27:51
 13           45D4AF0C0675541261833DD3255ABBED35C8CBD4 03/12/2019           Blacked Raw   12/20/2018       01/22/2019       PA0002147906
                                                       14:46:41
 14           4F66CB8B23BA0087866331E186EA7328DB385A98 06/03/2019           Vixen         03/25/2018       04/17/2018       PA0002116726
                                                       14:10:06
 15           733188B563BF15CED19162980E4D587EC3C32F1D 02/15/2019           Vixen         01/04/2018       01/15/2018       PA0002070947
                                                       19:37:53
 16           80F4781860CA14A36CFF0ED5574EB7817FDE4D80 04/28/2019           Vixen         12/30/2017       01/15/2018       PA0002070944
                                                       02:36:19
 17           8A906C5A23F35028EFDE5B9C81D9EE277ACA0275 02/15/2019           Vixen         04/24/2018       06/19/2018       PA0002126671
                                                       19:20:32
              Case 1:19-cv-01803-MSK-MEH Document 1-1 Filed 06/20/19 USDC Colorado Page 2 of 2

Work   Hash                                       UTC          Site      Published    Registered   Registration
18     9576D10D0253F5954B16C9C17C755541603FEB3B   04/25/2019   Tushy     01/31/2019   02/22/2019   PA0002155140
                                                  16:57:56
19     96CA0D7FF3B563FD057436FBC325B6FF3EB237B7   05/14/2019   Tushy     03/07/2019   03/31/2019   PA0002163981
                                                  02:50:22
20     A2F12D22A1ED9F23F0499A8DAA8C8F65CAE2A0F7   04/27/2019   Vixen     04/09/2018   06/19/2018   PA0002126676
                                                  03:14:19
21     B219D12248F1CA666493E6415186170418E22D01   12/21/2018   Vixen     12/05/2017   01/04/2018   PA0002097413
                                                  16:16:43
22     C6A1BFC8E6A06324D0570107BDE676316E8F8911   02/15/2019   Vixen     03/15/2018   04/17/2018   PA0002116747
                                                  17:16:12
23     CF44AF5CE5402AACA83EE520058A58ADB23AD014   04/26/2019   Vixen     09/11/2018   10/16/2018   PA0002127780
                                                  19:58:07
24     D375F105B52A3AC98CBB404F4E4BF08B2820686C   03/12/2019   Vixen     01/09/2019   02/02/2019   PA0002155377
                                                  14:49:50
25     D870E9A9EFB570C5601C29A4E0E1167ED5E3ABA4   03/12/2019   Tushy     05/26/2018   07/14/2018   PA0002128078
                                                  14:45:39
26     DFCCBFB7EED852E6617D609C4731A1744A9862A9   02/15/2019   Tushy     05/16/2018   06/19/2018   PA0002126446
                                                  14:09:01
27     E10259BB09AFE9410D944641E94048900ADEF0F2   05/14/2019   Blacked   12/11/2017   01/04/2018   PA0002097429
                                                  03:45:49
28     EE4D29BA667E69950AA31279F7FA846BF696BF9D   05/14/2019   Blacked   08/03/2018   09/01/2018   PA0002119596
                                                  03:49:10
29     EECBC957C07B74E8D2C3EDDF2447E1E531CFB050   05/28/2019   Tushy     06/10/2017   07/07/2017   PA0002074096
                                                  14:45:36
30     F6CE08796E7200EA0845FF9313369CF337C207BF   06/03/2019   Vixen     07/28/2018   09/01/2018   PA0002119572
                                                  13:17:53
31     F7376CEB79F8F49F4AA0A5D72A07C3C7310723CA   06/03/2019   Vixen     10/31/2018   12/10/2018   PA0002145830
                                                  14:16:54
32     FF487258F6D9E2E846445A223A569DF217B200E8   02/15/2019   Tushy     04/01/2018   04/17/2018   PA0002116061
                                                  18:38:37
